Citation Nr: 0108069	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  94-14 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
neuropathy of the lower extremities as a result of VA 
hospitalizations in 1986 and 1987.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1995 RO decision which denied entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for neuropathy 
of the lower extremities claimed to be the result of VA 
medical treatment.  A personal hearing was held before an RO 
hearing officer in March 1996.  In April 1997, the case was 
remanded to the RO for a Board hearing.  A hearing was held 
before a member of the Board at the RO (i.e. a Travel Board 
hearing) in July 1997.  In April 1998, the Board remanded the 
case to the RO for further evidentiary development.  The case 
was returned to the Board.  In February 1999, the Board 
remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.


REMAND

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (the Act) which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The Act also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A).  
In light of these changes, the Board finds that another 
remand is required in this case to comply with the duty to 
assist. 

The veteran asserts that he has neuropathy of the lower 
extremities as a result of VA hospitalizations for prostate 
cancer in 1986 and 1987.  He essentially contends that during 
prostate surgery at a VA facility in 1987, he received a 
spinal injection of anesthetic which caused neuropathy of the 
lower extremities.  This case was previously remanded in part 
to obtain medical records of both hospitalizations, which 
have now been obtained. 

VA medical records reflect that the veteran was treated for 
prostate cancer at the Allen Park VA Medical Center (VAMC).  
In September 1986, he underwent a transurethral prostatectomy 
and cystoscopy.  In June 1987, he underwent a cystoscopy and 
staging transurethral resection of the prostate.

The Board notes that at a September 1995 VA peripheral nerves 
examination, the examiner found no evidence of nerve damage 
to the lower extremities from prostate surgery in 1986 or 
1987.

In February 1999, the Board remanded the case to the RO 
partly for a VA neurological examination to determine whether 
neuropathy of the lower extremities, if any, was the result 
of VA surgical treatment administered at the Allen Park VAMC 
in 1986 and June 1987.

A VA examination was performed in March 2000, and the 
examiner noted that there was no electrodiagnostic evidence 
for a polyneuropathy.  He stated that he found no objective 
finding to explain the veteran's complaints of chronic 
burning pain of the lower extremities, and found no 
electrodiagnostic or clinical evidence to substantiate a 
relationship between burning pain of the lower extremities 
and a polyneuropathy.  He noted that the veteran had diffuse 
hyperreflexia which merited further evaluation.

By a memorandum dated in June 2000, a VA doctor, the director 
of a pain clinic, indicated that he had reviewed the 
veteran's medical records.  He noted that the veteran 
reported that he had burning and tingling in his legs soon 
after receiving an anesthetic spinal injection at a VA 
facility.  The doctor discussed the pertinent operative 
report, opined that proper care was provided during the 
veteran's receipt of anesthetic during surgery, and said, 
"There is no clear reason to attribute his problems to the 
anesthetic per se.  The temporal relationship may be 
coincidental, or it is possible that bed rest or positioning 
during the operation caused some exacerbation of his spinal 
condition, with progress then of his spondylosis and possibly 
the generation of radiculopathy.  However, even these 
etiologies are uncertain, since recent workups have given no 
clear demonstration of radiculopathy."

The Board notes that 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997, and the new version of the law is 
more restrictive than the old version.  However, the new law 
does not apply in the instant case, as the veteran's claim 
has been pending since before the change in the law.  
VAOPGCPREC 40-97.  

Under the applicable version of the law, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospital, medical, or 
surgical treatment, or examination, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (2000).  The applicable regulation 
further provides that, in determining whether additional 
disability resulted from a disease, injury or an aggravation 
of an existing disease or injury suffered as a result of VA 
hospitalization, medical, or surgical treatment, or 
examination, it is necessary to show that additional 
disability is actually the result of such disease, injury or 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  Compensation will not be payable for 
the continuance or natural progress of disease or injuries 
for which the treatment was authorized, and will not be 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358 (2000).

As noted above, the new Act requires that the VA notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  The Act, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  The Board finds that a REMAND is necessary to 
inform the veteran of such necessary information.  

In this regard, the Board notes that for entitlement to 
compensation under 38 U.S.C.A. § 1151 for neuropathy of the 
lower extremities as a result of VA hospitalizations in 1986 
and 1987, the veteran must submit medical evidence 
demonstrating that (1) he has neuropathy of the lower 
extremities, and (2) that such is the result of VA treatment 
during hospitalizations in 1986 and/or 1987.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358 (2000).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The veteran should be asked to submit 
the names and addresses of all private 
and VA medical providers from whom he 
received treatment for neuropathy since 
2000.  All indicated records should be 
obtained.

3.  The veteran should be advised that it 
is his responsibility to submit evidence 
demonstrating that he has neuropathy of 
the lower extremities plus competent 
medical evidence demonstrating that such 
disability is the result of VA medical 
treatment during hospitalizations in 1986 
and/or 1987.  The veteran should be asked 
to submit any additional medical records 
he may have in his possession, and to 
submit pertinent lay statements.  The RO 
must inform the veteran what evidence is 
needed to substantiate his claim, what 
evidence the VA will obtain and what 
evidence he has to submit. 

4.  After ensuring that the foregoing 
development has been completed, the RO 
should review the claim (including all 
additional evidence) for entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
neuropathy of the lower extremities as a 
result of VA hospitalizations in 1986 and 
1987.  A medical examination and opinion 
should be requested if the veteran 
submits competent evidence that he has 
the disability for which he is seeking 
service connection and that the 
disability may be associated with his VA 
hospitalizations in 1986 and 1987.  The 
physician should be notified of the 
standard of proof to be used in 
responding to any pertinent question.  If 
the claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




